Exhibit 10.46

ENPHASE ENERGY, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

This Change in Control and Severance Agreement (the “Agreement”) is dated as of
             ,         , by and between                      (“Executive”) and
Enphase Energy, Inc., a Delaware corporation (the “Company”). This Agreement is
intended to provide Executive with certain benefits described herein upon the
occurrence of specific events.

RECITALS

A. It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a Change in Control may otherwise
occur, with or without the approval of the Company’s Board of Directors (the
“Board”). The Board recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined below) of the Company.

B. The Company’s Board believes it is in the best interests of the Company and
its shareholders to retain Executive and provide incentives to Executive to
continue in the service of the Company.

C. The Board further believes that it is imperative to provide Executive with
certain benefits upon termination of Executive’s employment in connection with a
Change in Control, which benefits are intended to provide Executive with
financial security and provide sufficient income and encouragement to Executive
to remain with the Company, notwithstanding the possibility of a Change in
Control.

D. To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Executive, to agree to the terms provided in
this Agreement.

Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Executive
by the Company, the parties hereto agree as follows:

1. At-Will Employment. Executive’s employment is at-will, which means that the
Company may terminate Executive’s employment at any time, with or without
advance notice, and with or without Cause. Similarly, Executive may resign
Executive’s employment at any time, with or without advance notice or Good
Reason. Executive shall not receive any compensation of any kind, including,
without limitation, equity award vesting acceleration and severance benefits,
following Executive’s last day of employment with the Company, except as
expressly provided herein. Executive shall devote all reasonable efforts to the
performance of Executive’s duties, and shall perform such duties in good faith.

 

1 .



--------------------------------------------------------------------------------

  2. Benefits Upon Termination of Employment.

(a) Termination in connection with or following a Change in Control. If
Executive’s employment is terminated without Cause (and other than as a result
of Executive’s death or disability) or Executive resigns for Good Reason, in
either case in connection with or within twenty four (24) months after a Change
in Control, and provided such termination constitutes a “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h), a
“Separation from Service”), and provided Executive signs and allows to become
effective a release substantially in the form attached hereto as EXHIBIT A,
EXHIBIT B, or EXHIBIT C, as applicable (the “Release”) within the time period
provided therein, then the Company shall provide Executive with the following
severance benefits (the “Separation Benefits”):

(i) The Company shall pay Executive an amount equal to three (3) months of
Executive’s then current base salary, ignoring any decrease in base salary that
forms the basis for Good Reason, less all applicable withholdings and
deductions, paid over such 3-month period (the “Salary Continuation”). The
Salary Continuation will be paid in equal installments on the Company’s regular
payroll schedule and will be subject to applicable tax withholdings over the
period outlined above following the date of Executive’s Separation from Service
as set forth in Section 3 below.

(ii) Should Executive elect to continue his health insurance benefits pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and any
analogous provisions of applicable state law, the Company shall pay Executive’s
COBRA group health insurance premiums for Executive and his eligible dependents
for a period of three (3) months following the effective date of such
termination of employment described in Section 2(a) (the “COBRA Payment
Period”). References to COBRA premiums shall not include any amounts payable by
Executive under an Internal Revenue Code Section 125 health care reimbursement
plan. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether Executive or Executive’s eligible
family members elect health care continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer. The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA insurance premiums (which amount
shall be calculated based on the premium for the first month of coverage), and
shall be paid until the expiration of the COBRA Payment Period.

(iii) The vesting and/or exercisability of any outstanding equity awards held by
Executive at the time of Executive’s Separation from Service shall be
accelerated as to 100% of the then unvested portions of such outstanding equity
awards as of the date of Executive’s Separation from Service.

 

2 .



--------------------------------------------------------------------------------

  3. Limitations And Conditions On Separation Benefits

(a) Release Prior to Payment of Benefits. Prior to the payment of any of the
Separation Benefits, Executive shall execute, and allow to become effective, the
Release within the time frame set forth therein, but not later than
sixty (60) days following Executive’s Separation from Service (the “Release
Effective Date”). Such Release shall specifically relate to all of Executive’s
rights and claims in existence at the time of such execution and shall confirm
Executive’s continuing obligations to the Company (including but not limited to
obligations under any confidentiality and/or non-solicitation agreement with the
Company). No Separation Benefits will be paid prior to the Release Effective
Date. Within five (5) days following the Release Effective Date, the Company
will pay Executive the Separation Benefits Executive would otherwise have
received on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the benefits being paid as
originally scheduled. Unless a Change in Control has occurred, the Board, in its
sole discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with Executive.
Notwithstanding the foregoing, if the Company (or, if applicable, the successor
entity thereto) determines that any of the Separation Benefits constitute
“deferred compensation” under Section 409A (defined below), then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, no Separation Benefits will be paid prior to
the sixtieth (60th) day following Executive’s Separation from Service. On the
sixtieth (60th) day following the date of Separation from Service, the Company
will pay to Executive in a lump sum the applicable Separation Benefits that
Employee would otherwise have received on or prior to such date, with the
balance of the Separation Benefits being paid as originally scheduled.

(b) Income and Employment Taxes. Executives agrees that Executive shall be
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Company reasonably determines
apply to any payment made hereunder, that Executive’s receipt of any benefit
hereunder is conditioned on Executive’s satisfaction of any applicable
withholding or similar obligations that apply to such benefit, and that any cash
payment owed hereunder will be reduced to satisfy any such withholding or
similar obligations that may apply.

(c) Compliance with Section 409A. It is intended that each installment of the
payments and benefits provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the severance payments and
benefits provided under this Agreement (the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the date of his
Separation from Service, a “specified Executive” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code
(a “Specified Executive”), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Separation Benefit described in Section 2(a)(i) shall be delayed
as follows: on the earlier to occur of (i) the date that

 

3 .



--------------------------------------------------------------------------------

is six months and one day after Executive’s Separation from Service or (ii) the
date of Executive’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company (or the successor entity thereto, as applicable) shall pay
to Executive a lump sum amount equal to the applicable benefit that Executive
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the benefit had not been so delayed pursuant to
this Section 3(c).

(d) Conflicts. Executive represents that his performance of all the terms of
this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Executive further represents that Executive is entering into or
has entered into an employment relationship with the Company of his own free
will and that Executive has not been solicited as an employee in any way by the
Company.

(e) Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(f) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Financial Officer.

 

  4. Definitions.

(a) Cause. For purposes of this Agreement, “Cause”, as determined by the Board
acting in good faith and based on information then known to it, means: (A) gross
negligence or willful misconduct in the performance of duties to the Company
where such gross negligence or willful misconduct has resulted or is likely to
result in substantial and material damage to the Company or its subsidiaries;
(B) a material failure to comply with the Company’s written policies after
having received from the Company notice of, and a reasonable time to cure, such
failure; (C) repeated unexplained or unjustified absence from the Company;
(D) conviction of a felony or a crime involving moral turpitude causing material
harm to the standing and reputation of the Company; or (E) unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Executive owes an obligation of non-disclosure as a result
of Executive’s relationship with the Company, which use or disclosure causes or
is likely to cause material harm to the Company.

 

4 .



--------------------------------------------------------------------------------

(b) Good Reason. For purposes of this Agreement, “Good Reason” for Executive’s
resignation of his employment will exist following the occurrence of any of the
following without Executive’s written consent: (A) a material reduction or
change in job duties, responsibilities or authority inconsistent with
Executive’s position with the Company and Executive’s prior duties,
responsibilities or authority, provided, however, that any change in Executive’s
position after a Change in Control shall not constitute grounds for a
termination for Good Reason so long as Executive remains a member of the
Company’s senior management (or becomes a member of the senior management of the
surviving or acquiring entity) at the same or higher base salary as immediately
prior to the Change in Control with equivalent authority and responsibility;
(B) a material reduction of Executive’s then current base salary, representing a
reduction of more than 10 percent (10%), provided that an across-the-board
reduction in the salary level of other executives of the Company by the same
percentage amount as part of a general salary level reduction shall not
constitute such a material salary reduction; (C) a relocation of the principal
place for performance of Executive’s duties to the Company to a location more
than forty (40) miles from the Company’s then current location; or (D) any
material breach by the Company of this Agreement or Executive’s Employment
Agreement (as defined below); provided that Executive gives written notice to
the Company of the event forming the basis of the Good Reason resignation within
sixty (60) days of the date the Company gives written notice to Executive of its
affirmative decision to take an action set forth in (A), (B), (C) or (D) above,
the Company fails to cure such basis for the Good Reason resignation within
thirty (30) days after receipt of Executive’s written notice and Executive
terminates his employment within thirty (30) days following the expiration of
the cure period.

(c) Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events: (i) any sale or exchange of the
capital stock by the shareholders of the Company in one transaction or series of
related transactions where more than 50% of the outstanding voting power of the
Company is acquired by a person or entity or group of related persons or
entities; or (ii) any reorganization, consolidation or merger of the Company
where the outstanding voting securities of the Company immediately before the
transaction represent or are converted into less than fifty percent 50% of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction; or (iii) the consummation of any transaction
or series of related transactions that results in the sale of all or
substantially all of the assets of the Company; or (iv) any “person” or “group”
(as defined in the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities representing more than fifty
percent (50%) of the voting power of the Company then outstanding.

 

  5. Parachute Payments.

(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive in connection with a Change in Control
from the Company or otherwise (“Transaction Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Transaction Payment are paid to Executive, which of the
following two alternative forms of payment would result in Executive’s receipt,
on

 

5 .



--------------------------------------------------------------------------------

an after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”) . For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes). If a
Reduced Payment is made, (x) Executive shall have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits shall occur in the manner that results in the
greatest economic benefit to Executive as determined in this paragraph. If more
than one method of reduction will result in the same economic benefit, the
portions of the Transaction Payment shall be reduced pro rata.

(b) The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5. If the professional
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.

(c) The professional firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Transaction Payment is triggered or such other time
as reasonably requested by the Company or Executive. If the professional firm
determines that no Excise Tax is payable with respect to the Transaction
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment. Any good faith determinations of the professional firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

6. Other Employment Terms and Conditions. The employment relationship between
the parties shall be governed by the general employment policies and procedures
of the Company, including those relating to the protection of confidential
information and assignment of inventions; provided, however, that when the terms
of this Agreement differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.

 

  7. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Executive may receive from any other source.

 

6 .



--------------------------------------------------------------------------------

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement
(or portion thereof) concerning similar subject matter dated prior to the date
of this Agreement, including but not limited to Executive’s offer letter with
the Company dated              ,         (the “Employment Agreement”), and by
execution of this Agreement both parties agree that any such predecessor
agreement (or portion thereof) shall be deemed null and void. For the avoidance
of doubt, the parties agree that this Agreement does not supersede the
provisions of the Employee Agreement that do not address termination or
severance benefits, the provisions of any equity plan of the Company that
provides for vesting acceleration benefits on the event of a Change in Control
in which the successor corporation does not assume or substitute for outstanding
equity awards or Executive’s Employee Invention Assignment and Confidentiality
Agreement with the Company.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(f) Arbitration. Executive and the Company agree to attempt to settle any
disputes arising in connection with this Agreement through good faith
consultation. In the event that Executive and the Company are not able to
resolve any such disputes within fifteen (15) days after notification in writing
to the other, Executive and the Company agree that any dispute or claim arising
out of or in connection with this Agreement will be finally settled by binding
arbitration in Sonoma County, California in accordance with the rules of the
American Arbitration Association by one arbitrator mutually agreed upon by the
parties. The arbitrator will apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Except as set forth in Subparagraph (e) above, the arbitrator shall not
have authority to modify the terms of this Agreement. The Company shall

 

7 .



--------------------------------------------------------------------------------

pay the costs of the arbitration proceeding. Each party shall, unless otherwise
determined by the arbitrator, bear its or his own attorneys’ fees and expenses,
provided however that if Executive prevails in an arbitration proceeding, the
Company shall reimburse Executive for his reasonable attorneys’ fees and costs.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the Company and
Executive may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.

(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 7(h) shall be void.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.

 

 

 

[                                 ] Address:  

 

 

 

 

 

 

Date:                       

ENPHASE ENERGY, INC.

 

 

 

Name:  

 

Title:   Chief Executive Officer Date:                       

 

8 .



--------------------------------------------------------------------------------

For Executive Age 40 or Older

Group Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Change in Control and Severance Agreement (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.

I hereby confirm my obligations under my Employee Invention Assignment and
Confidentiality Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, Executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter or bylaws of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law. In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

 

1 .



--------------------------------------------------------------------------------

For Executive Age 40 or Older

Group Termination

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
Executives who were terminated in this group termination and the ages of all
Executives of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select Executives for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
Executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.

 

2 .



--------------------------------------------------------------------------------

For Executive Age 40 or Older

Group Termination

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

3 .



--------------------------------------------------------------------------------

For Executive Age 40 or Older

Individual Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Change in Control and Severance Agreement (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.

I hereby confirm my obligations under my Employee Invention Assignment and
Confidentiality Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, Executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Executive Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter or bylaws of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law. In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

 

1 .



--------------------------------------------------------------------------------

For Executive Age 40 or Older

Individual Termination

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
Executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

2 .



--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Change in Control and Severance Agreement (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.

I hereby confirm my obligations under my Employee Invention Assignment and
Confidentiality Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, Executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Executive Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter or bylaws of the Company, or under applicable
law; or (2) any rights which are not waivable as a matter of law. In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

 

1 .



--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
Executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me, and I must not revoke it thereafter.

 

EXECUTIVE

Name:

 

 

Date:

 

 

 

2 .